Plaintiff in error, Frank Fullingame, was found guilty of having unlawful possession of 80 gallons of corn whisky, with his punishment assessed at a fine of $500 and six months in the county jail.
The plaintiff in error has filed no brief in support of his appeal. An examination of the record shows that the *Page 154 
information and the evidence supporting it were sufficient to sustain the conviction.
The contention that the evidence was obtained by an illegal search and seizure was not well founded. Liquor found in thickets and waste places remote from the residence of the accused may be seized without a search warrant and used in evidence.
The judgment of the trial court is affirmed.